DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed on 11/1/21. As directed by amendment, claims 1, 5 and 7 have been amended, and claim 4 has been cancelled.
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed 
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Takahashi JP 2003250760) does not disclose, with respect to Claim 1, wherein the plurality of light-adjusting modes include at least two of a first light- adjusting mode, a second light-adjusting mode, and a third light-adjusting mode, wherein in the first light-adjusting mode, the endoscope processor performs a first process of mainly detecting halation generated at a center portion of the image rather than halation generated at a peripheral portion of the image, and performs an operation of reducing an amount of the illumination light according to an increase in a generated amount of halation obtained as a processing result of the first process, wherein in the second light-adjusting mode, the endoscope processor performs a second process of detecting a generation state of halation in an entire region of the image, and performs an operation of reducing an amount of the illumination light according to an increase in a generated amount of halation obtained as a processing result of the second process, and wherein in the third light-adjusting mode, the endoscope processor performs the (paragraph [0006]), and capable of controlling a light amount control unit configured to control an amount of illumination light for illuminating an object (paragraphs [0005] and [0015]-[0016]), an image of which is picked up by an endoscope including an insertion section (paragraph [0001]), wherein the endoscope processor performs a halation detection process of detecting a generation state of halation in the image of the object picked up by the endoscope (paragraph [0006]) performs a light-adjusting operation of adjusting an amount of the illumination light supplied to the endoscope, based on a processing result obtained by the halation detection process (paragraph [0006]), and selects and sets one light-adjusting mode matching a type of the endoscope, from among a plurality of light-adjusting modes specified by combinations of the halation detection process and the light-adjusting operation (paragraphs [0010]-[0014]). Claims 2-3 and 5-6 are dependent from claim 1 and similarly allowable over the prior art of record. Claim 7 is allowable at least for the same reason as stated above for claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795